On exceptions before sentence, one question is presented for decision. Is the affidavit for the search warrant, respecting the matter stated by affiant of his own knowledge, sufficient to support a finding of probable cause by the magistrate for issuing the warrant? Comp. Laws Supp. 1922, § 7079 (25).
The language in question:
"Affiant searched a certain person just outside of and within view of said building and premises and *Page 88 
found said person had no intoxicating liquor in his possession, nor any bottle or container capable of holding the same, nor did said person or his clothes smell of intoxicating liquor or whisky, and affiant then and there saw said person go into said building and after watching said building a short time affiant saw said person come out and come to affiant, and the clothes of said person then smelled of whisky which said person obtained in said building, and which whisky affiant sent said person into said building to purchase and said person told affiant he did purchase said whisky in said building from said Woods, all of which observation and acts occurred within three days next preceding the day of making this affidavit."
Under the following cases the warrant must be sustained, and we need not repeat what is there said: People v. Starkweather,224 Mich. 137; People v. Musczynski, 220 Mich. 536; People v.Schregardus, 226 Mich. 279; People v. Warner, 221 Mich. 657.
Conviction affirmed. Cause remanded for judgment.
McDONALD, BIRD, SHARPE, MOORE, STEERE, FELLOWS, and WIEST, JJ., concurred.